DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the two riding pulley wheels as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 cites of “a motor located within a motor housing of one of the second mating piece” but only previously claimed of “a second mating piece”. The second mating piece did not positively cite of comprising a motor housing in claim 11 and it should be cited accordingly. The limitation also seems to cite that there are more than one second mating piece but that is not described in the specifications or the figures. If there is only one second mating piece then the limitation should be corrected to “a motor located within a motor housing of the second mating piece” after claiming that the second mating piece comprises of a motor housing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 7, 9, 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) in view of Chasteen (US 9,579,578) and Cipriani (US 2010/0041309).
	Regarding claim 1, Tagliaferri teaches  (Fig. 2) of an animal entertainment system, a wire element (line 72) having a first end and a second end that opposes the first end, a moveable base (flying saucer 10) coupled to the wire element (72) and being configured to move along the wire element in a first direction towards the first end and in a second direction towards the second end (Col. 1 lines 26-29, device moves in one direction and then in the opposite direction along the wire element),
	the moveable base (10) having comprises an outer housing (pan assembly 12) formed by a first mating piece (lower pan 92) and a second mating piece (upper pan assembly 12), 
a motor (motor 24) positioned within the moveable base (motor 24 within base 10) and being configured to power a pulley wheel (30) coupled thereto (Col. 1 lines 51-56, configured to power a pulley wheel capstan 30),
the pulley wheel (30) being configured to engage the wire element to aid in moving the moveable base along the wire element (pulley wheel 30 coupled to moveable based and aids in moving the moveable base 10 along it); 
Tagliaferri does not appear to teach of a first riding pulley positioned within the moveable base and adjacent to a first side of the pulley wheel;
a second riding pulley positioned within the moveable base and adjacent to a second opposing side of the pulley wheel, the first riding pulley and the second riding pulley being configured to aid in coupling the moveable base to the wire element; and
a receiver element positioned within the moveable base and being configured to receive commands from a remote control device.
Chasteen is in the field of motors coupled to wires and teaches (Fig. 7) of a first riding pulley (pulley 84) adjacent to a first side of the pulley wheel (drive sheave 60);
a second riding pulley (pulley 86) adjacent to a second opposing side of the pulley wheel (60), the first riding pulley and the second riding pulley being configured to aid in coupling the moveable base to the wire element (Col. 3 lines 10-47, first and second riding pulleys help to keep the system in equilibrium and increase the force of the pulley wheel on the wire). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Chasteen to have a first and second riding pulley wheel in order to help keep the system in equilibrium and increase the force of the pulley wheel on the wire as motivated by Chasteen.
Cipriani teaches (Figure 2 and 3, ¶0012) of a receiver element (14) within the moveable base (Fig. 1, receiver 1) and being configured to receive commands from the remote control device (Abstract, remote controlled toy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have a receiver element configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely.

Regarding claim 5, Tagliaferri as modified teaches of the invention in claim 1, wherein the second mating piece (upper pan assembly 12) comprises a motor housing (chassis 16). 

Regarding claim 7, Tagliaferri as modified teaches of the animal entertainment system of claim 1, however, Tagliaferri does not appear to teach of the remote control device is configured to send commands in the form of infrared signals.
Regarding claim 9, Tagliaferri further does not appear to teach that the moveable base comprises of a payload configured to house the receiver element. 
Regarding claims 7 and 9, Cipriani is in the field of toys and teaches (Figure 2 and 3) of a remote control device (Abstract, remote controlled toy) transmitter (#34) and a receiver (#14) for controlling a toy. The communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires (¶0022). Cipriani further teaches of a payload that houses the receiver (Fig. 3, ¶0016, housing of receiver #14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to include a remote control device, which comprises of a transmitter and a receiver, configured to send commands through infrared signals and for the receiver to receive infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a payload configured to house the receiver element in order to provide a base and protection for the receiver element.

Regarding claim 11, Tagliaferri teaches (Fig. 2) of a moveable base (flying saucer 10) configured to move about a wire element (line 72) in a first direction towards a first end of the wire element and in a second direction towards a second end of the wire element (Col. 1 lines 26-29, device moves in one direction and then in the opposite direction along the wire element), the moveable base (10) comprising:
an outer housing (pan assembly 12) having a first mating piece (lower pan 92) and a second mating piece (upper pan assembly 12), the second mating piece (12) including a threaded receiving element (threads 34) configured to receive a securing device (96); 
a motor (motor) located within a motor housing (chassis 12) of one of the second mating piece (12), the motor positioned within the moveable base (motor 24 within base 10) and being configured to power a pulley wheel (30) coupled thereto (Col. 1 lines 51-56, configured to power a pulley wheel capstan 30), the pulley wheel (30) being configured to engage the wire element to aid in moving the moveable base along the wire element (pulley wheel 30 coupled to moveable based and aids in moving the moveable base 10 along it); 
Tagliaferri does not appear to teach of a first riding pulley positioned within the moveable base and adjacent to a first side of the pulley wheel, a second riding pulley positioned within the moveable base and adjacent to a second opposing side of the pulley wheel, the first riding pulley and the second riding pulley being configured to aid in coupling the moveable base to the wire element; and
a receiver element positioned within the moveable base and being configured to receive commands from the remote control device.
Chasteen is in the field of motors coupled to wires and teaches (Fig. 7) of a first riding pulley (pulley 84) adjacent to a first side of the pulley wheel (drive sheave 60);
a second riding pulley (pulley 86) adjacent to a second opposing side of the pulley wheel (60), the first riding pulley and the second riding pulley being configured to aid in coupling the moveable base to the wire element (Col. 3 lines 10-47, first and second riding pulleys help to keep the system in equilibrium and increase the force of the pulley wheel on the wire). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Chasteen to have a first and second riding pulley wheel in order to help keep the system in equilibrium and increase the force of the pulley wheel on the wire as motivated by Chasteen.
Cipriani teaches (Figure 2 and 3, ¶0012) of a receiver element (14) positioned within the moveable base (Fig. 1, receiver 1) and being configured to receive commands from the remote control device (Abstract, remote controlled toy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have a receiver element configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely.

	Regarding claim 14, Tagliaferri as modified teaches of the invention in claim 11, wherein the second mating piece (upper pan assembly 12) comprises a motor housing (chassis 16).

	Regarding claim 15, Tagliaferri as modified teaches of the invention in claim 11, but does not teach that the moveable base comprises a payload configured to house the receiver element. 
Regarding claim 17, Tagliaferri does not teach that the receiver element is configured to receive infrared signals from the remote control device. 
Regarding claim 15 and 17, Cipriani is in the field of toys and teaches of a payload that houses the receiver (Fig. 3, ¶0016, housing of receiver #14). Cipriani teaches (Figure 2 and 3, ¶0012) that the communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires (¶0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to include a remote control device, which comprises of a transmitter and a receiver, configured to send commands through infrared signals and for the receiver to receive infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a payload configured to house the receiver element in order to provide a base and protection for the receiver element.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Chasteen (US 9,579,578) and Cipriani (U.S. 2010/0041309), as applied to claim 1 above, in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 4, Tagliaferri as modified teaches of the animal entertainment system of claim 1. Tagliaferri does not appear to teach that wherein the first mating piece comprises a light-emitting diode (LED). 
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Hornsby et al. to include LEDs to the first mating piece in order for it to light up even more for providing entertainment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Chasteen (US 9,579,578) and Cipriani (U.S. 2010/0041309), as applied to claim 1 above, in view of Kruijiff et al. (U.S. 2016/0270372), herein after Kruijiff.
Regarding claim 6, Tagliaferri as modified teaches of the animal entertainment apparatus of claim 1 but does not appear to teach of a dropline device configured to extend from the moveable base, wherein the dropline device comprises of an attaching lure at an opposing end from the moveable base. 
Kruijiff is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) of a bait device (36) that is suspended from a bait device cable (34) connected to a moveable base (24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to include a dropline device with an attaching lure to the moveable base in order to attract an animal to chase and play with the lure.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) as modified by Chasteen (US 9,579,578) and Cipriani (US 2010/0041309), as applied to claim 1 above, and in further view of Kruijiff et al. (U.S. 2016/0270372).
Regarding claim 10, Tagliaferri as modified discloses of the invention in claim 1 but does not appear to teach of wherein the first end of the wire element is between 10 and 20 feet from the second end of the wire element. 
Kruijiff is in the field of amusement devices for animals and teaches of a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters (¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) as modified by Chasteen (US 9,579,578) and Cipriani (US 2010/0041309), as applied to claim 11 above, and further in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 13, Tagliaferri does not teach wherein the first mating piece comprises a light-emitting diode (LED).
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Hornsby et al. to include LEDs to the first mating piece in order for it to light up even more for providing entertainment.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Chasteen (US 9,579,578) and Cipriani (U.S. 2010/0041309), as applied to claim 11 and 15 above, and further in view of Kruijiff et al. (U.S. 2016/0270372), herein after Kruijiff.
Regarding claim 16, Tagliaferri as modified teaches of the invention in claim 15, but does not appear to teach of a dropline device configured to extend from the payload, wherein the dropline device comprises of an attaching lure at an opposing end from the payload. 
Regarding claim 18, Tagliaferri as modified teaches of the invention in claim 11, but does not appear to teach of the wire element being between 10 and 20 feet. 
Kruijiff is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) of a bait device (#36) that is suspended from a bait device cable (#34) connected to a moveable base (#24). Kruijiff further teaches of a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters (¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to include a dropline device with an attaching lure to the moveable base in order to attract an animal to chase and play with the lure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Response to Arguments
Applicant's arguments filed May 27th, 2021 have been fully considered but they are not persuasive.
The Applicant argues that Hornsby does not include a wire element, a pulley wheel, or a wire element within a movable base and that the rotation of the motor rotates the wheels to transport the motive component forward or backward. Hornsby was not used based on whether it has these components and was used in claim 4 and 13 to teach of the light-emitting diodes. Hornsby teaches that light-emitting diodes are well known and it would have been obvious to modify Tagliaferri to incorporate light-emitting diodes to the first mating piece in order for the device to light up for entertainment. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647